Case 1:11-cv-00691-LAK-RWL Document 2638 Filed 05/07/21 Page 1of11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
No. 19-CR-561 (LAP)

-against=
No. 11-CV-691 (LAK)

STEVEN DONZIGER, ORDER

Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Before the Court are Defendant Steven Donziger’s (1} motion
for reconsideration of the Court’s May 7, 2020 order denying Mr.
Donziger’s motion to dismiss the charges against him and (2}
fourth motion to dismiss the criminal contempt charges in the
July 31, 2019 Order to Show Cause. (See dkt. no. 274.) The
Special Prosecutors oppose the motion. (See dkt. no. 288.) Mr.
Donziger did not file a reply by the agreed-upon May 6, 2021
deadline. For the reasons below, the motion for reconsideration
and the motion to dismiss are DENIED.

I. Background

The Court already has recounted the lengthy procedural
history of this case in several prior orders. (See, e.g., akt.
no. 68 at 2-7; dkt. no. 243 at 1-4; dkt. no. 297 at 2-11.)}
Consequently, the Court will summarize only the history relevant
to the instant motion here.

This criminal contempt case is an outgrowth of Chevron

Corp. v. Donziger, 11-CV-691 (S.D.N.Y.), over which Judge Lewis

 

 

 
Case 1:11-cv-00691-LAK-RWL Document 2638 Filed 05/07/21 Page 2 of 11

A, Kaplan presides. (See dkt. no. 68 at 2.) In 2014, following
a lengthy trial, Judge Kaplan issued a decision and judgment in

Chevron’s favor (“the RICO Judgment”). See Chevron Corp. v.

 

Donziger, 974 F. Supp. 2d 362 (S.D.N.Y. 2014). The Court of
Appeals affirmed that judgment, see Chevron Corp. v. Donziger,
833 F.3d 74 (2d Cir. 2016), and the Supreme Court denied
certiorari, 137 S. Ct. 2268 (2017). Most relevantiy, the RICO
Judgment: (1) established “a constructive trust for the benefit
of Chevron on all property” that Mr. Donziger has received or
receives that is traceable, directly or indirectly, to the
Ecuadorian Judgment, including Mr. Donziger’s personal interest
in that judgment; and (2) enjoined Mr. Donziger from
“undertaking any acts to monetize or profit from” the Ecuadorian
Judgment. (Dkt. no. 1875 in 11-CVv-691 97 1, 5.)

Thereafter, Judge Kaplan issued a supplemental judgment for
costs against Mr. Donziger and others. (See dkt. no. 1962 in
11-cVv-691.) On March 5, 2019, as part of the post-judgment
discovery proceedings and following Mr. Donziger’s refusal to
produce documents, Judge Kaplan issued an order {the “Protocol
Order”) establishing a protocol governing the collection,
imaging, and examination of Mr. Donziger’s electronic devices.
(See dkt. no. 2172 in 11-CV-691.}) That order required Mr.
Donziger, inter alia, to: (1) provide a list of all his

electronic devices and accounts to an appointed forensic expert,

 
Case 1:11-cv-00691-LAK-RWL Document 2638 Filed 05/07/21 Page 3 of 11

(id. @ 4); and (2) surrender those devices to the forensic
expert for imaging, (id. 97 5). Mr. Donziger did not comply with
either directive, informing the expert that he would not do so
“until [his] due process rights [we]re respected.” (Dkt. no.
2173-1 in 11-CV-691 at 2.)

A few months later, Judge Kaplan issued another order (the
“Passport Surrender Order”) directing Mr. Donziger to surrender
his passport(s) to the Clerk of the Court. (See dkt. no. 2232
in 11-CV-691 at 2.) That order was imposed, in addition to a
series of coercive fines, as a civil contempt sanction based on
Mr. Donziger’s noncompliance with the Protocol Order. (See id.
at 1-2.) Mr. Donziger filed an emergency motion to stay the
contempt sanctions pending an appeal, (see dkt. no. 2234 in 11-
CV-691), which Judge Kaplan granted in part and denied in part
on July 2, 2019, (see dkt. nos. 2252, 2254 in 11-CV-691}). In so
ordering, Judge Kaplan again directed Mr. Donziger to surrender
his passports and declined to stay the Protocol Order pending
appeal. (See dkt. no. 2254 in 11-CV-691 at 3.) Mr. Donziger
still did not comply and did not seek a stay or a writ of
mandamus from the Court of Appeals.

On July 31, 2019, Judge Kaplan issued an order, pursuant to
Federal Rule of Criminal Procedure 42, directing Mr. Donziger to
show cause why he should not be held in criminal contempt, in

violation of 18 U.S.C. § 401(3). (See dkt. no. 1.) The Order to

 
Case 1:11-cv-00691-LAK-RWL Document 2638 Filed 05/07/21 Page 4 of 11

Show Cause, which was made returnable before the undersigned,
cited six charges for criminal contempt premised on Mr.
Donziger’s alleged violations of court orders contained in the
RICO Judgment, the Protocol Order, and the Passport Surrender
Order. (See id. WI 1-21.)

On February 27, 2020, Mr. Donziger sought pre-trial relief
on several grounds. (See dkt. no. 60.) Most relevantly, Mr.
Donziger sought dismissal of the criminal contempt charges,
asserting that: (1) some of the charges were unwarranted because
Mr. Donziger purged the underlying contempt by taking corrective
action before Judge Kaplan issued the Order to Show Cause, (see
id. at 24, 31-32); (2) some of his alleged contemptuous conduct
was “benign” or “too trivial” to warrant criminal sanctions,
(id. at 24); and (3) Judge Kaplan’s resort to criminal charges
conflicted with the “principle that ‘only the least possible
power adequate to the end proposed’ should be used in contempt
cases,” (id. at 5 (quoting Young v. United States ex rel.

Vuitton et Fils S.A., 481 U.S. 787, 801 (1987); see also id. at

 

24).

The Court rejected each of those arguments. The first
contention failed “because it misunderst[ood] the crucial
distinction between civil contempt, which serves to coerce
compliance with an outstanding order, and criminal contempt,

which punishes the contemnor for a ‘completed act of

 
Case 1:11-cv-00691-LAK-RWL Document 2638 Filed 05/07/21 Page 5 of11

disobedience.’”1 The second argument was “meritless” because the
caselaw “acknowledge[d] that criminal contempt includes ‘a broad
range of conduct, from trivial to severe.’” (Dkt. no. 68 at 22

(quoting United States v. Carpenter, 91 F.3d 1282, 1284 (9th

 

Cir. 1996).) As for the last assertion, the Court observed

that:

[f]rom the facts set forth in the parties’ papers,
however, it appears that Mr. Donziger left Judge
Kaplan with no real option other than criminal
charges. Mr. Donziger is alleged to have repeatedly
defied court orders, openly invited civil contempt,
and refused to budge even when faced with coercive
sanctions. That course of conduct gives no basis for
thinking that more orders, warnings, or threats would
have produced improvement.

Id. at 22 (quotation marks and citations omitted). On those
bases, the Court denied Mr. Donziger’s motion. {See id. at 25.)
On April 30, 2021, Mr. Donziger filed the instant motion,
seeking (1) reconsideration of the Court’s May 7, 2020 order
denying his motion to dismiss as to Counts IV and V because Mr.
Donziger complied with the relevant orders before he was charged

with criminal contempt, and (2) dismissal of the criminal

contempt charges on the grounds that Judge Kaplan did not make a

 

1 (Dkt. no. 68 at 21 (citing Int’l Union, United Mine
Workers of Am. v. Bagwell, 512 U.S. 821, 829 (1994)}.}) “In the
same way that a car theft defendant cannot extricate himself
from exposure by eventually returning the stoien vehicles,” the
Court explained, “a contempt defendant is not entitled to
dismissal because he eventually complied with the previously
disobeyed orders.” (Id.)

 

 

 
Case 1:11-cv-00691-LAK-RWL Document 2638 Filed 05/07/21 Page 6 of 11

judicial “determination” that imposing civil contempt sanctions
would be inappropriate or futile. (See dkt. no. 274 at 1-3.)
Like Mr. Donziger’s previous motions to dismiss, the Special
Prosecutors oppose this motion. (See dkt. no. 288.)
II. Discussion
a. Motion for Reconsideration

The standard governing reconsideration motions “is strict,
and reconsideration will generally be denied unless the moving
party can point to controlling decisions or data that the court
overlooked--matters, in other words, that might reasonably be
expected to alter the conclusion reached by the court.” Shrader

v. CSX Transp., Inc., 70 F.3d 255, 257 {2d Cir. 1995). A motion

 

for reconsideration “is not a vehicle for relitigating old
issues, presenting the case under new theories, securing a
rehearing on the merits, or otherwise taking a ‘second bite at
the apple.’” Analytical Survs., Inc. v. Tonga Partners, lL. P.,
684 F.3d 36, 52 (2d Cir. 2012) (quoting Sequa Corp. v. GBJ
Corp., 156 F.3d 136, 144 (2d Cir. 1998). Nor is a
reconsideration motion properly made to “reargue those issues
already considered when a party does not like the way the
original motion was resolved.” United States v. Lisi, No. 15
Cr. 457 (KPF), 2020 WL 1331955, at *2 (S.D.N.¥. Mar. 23, 2020)

(quotation marks omitted).

 

 
Case 1:11-cv-00691-LAK-RWL Document 2638 Filed 05/07/21 Page 7 of 11

Mr. Donziger asserts that reconsideration of the Court’s
May 7, 2020 order is warranted as to Counts IV and V of the
Order to Show Cause, which charge violations of paragraph J] of
the RICO Fudgment. (See dkt. no. 274 at 1-3; see also dkt. no.
1 9G 10-12, 15.) Count IV is based on Mr. Donziger’s refusal to
assign to Chevron, between March 4, 2014 and September 3, 2018,
his 6.3% contingent fee interest in the Ecuadorian Judgment
pursuant to a January 5, 2011 Retainer Agreement (the “2011
Retainer”). (See id. (7 10-14.) Count V is predicated on Mr.
Donziger’s failure to assign to Chevron, between November 1,
2017 and May 27, 2019, his 6.3% contingent fee interest in the
Ecuadorian Judgment pursuant to a Retainer Agreement entered
into on or about November 1, 2017 (the “2017 Retainer”). (See
id. 91 15-18.) Mr. Donziger avers that it was unlawfully
excessive for Judge Kaplan to charge him with Counts IV and V
after he had purged the underlying contempt by transferring his
interests under the 2011 Retainer and 2017 Retainer to Chevron.
(See dkt. no. 274 at 1-3.) Put differently, Mr. Donziger
asserts “that criminal contempt may be used only as a last
resort,” which Mr. Donziger maintains could not have happened
here. (Id. at 2.)

Mr. Donziger’s theory essentially combines two arguments
that he raised in his initial pretrial motions: (1) that some of

the charges were unwarranted because Mr. Donziger had purged the

 
Case 1:11-cv-00691-LAK-RWL Document 2638 Filed 05/07/21 Page 8 of 11

contempts before he was criminally charged, and (2) Judge Kaplan
improperly invoked criminal contempt sanctions, i.e., he did not
use criminal contempt as a “last resort” option. (See dkt. no.
60 at 1, 5, 24, 31-32.) The Court rejected those contentions
separately after reviewing the controlling precedent, including
Young, 481 U.S. at 801, on which Mr. Donziger principally
relies. (See dkt. no. 68 at 21-23; see also dkt. no. 274 at 2.)
Based on that, whether Mr. Donziger’s new theory combining two
previously rejected ones is a proper subject for a
reconsideration motion is questionable. See Analytical Survs,
684 F.3d at 52.

But even setting that aside and assuming reconsideration
would otherwise be proper, Mr. Donziger still would not be
entitled to a dismissal of Counts IV and V. It is hornbook law
that the same contemptuous act can subject a contemnor to both

civil and criminal sanctions.? That makes sense because civil

 

2 See, e.g., In re Grand Jury Witness, 835 F.2d 437, 440 (2d
Cir. 1987) (“Refusal to obey a court order may subject a person
to both civil and criminal contempt for the same acts.”); SEC Vv.
Am. Bd. of Trade, Inc., 830 F.2d 431, 439 (2d Cir. 1987) (“When
a district court’s order has been violated, the court may impose
either civil contempt remedies or criminal contempt sanctions,
or both.”); Universal City Studios, Inc. v. N.Y. Broadway Int’l
Corp., 705 F.2d 94, 96 (2d Cir. 1983) (“Though the use of
judicial power to secure future compliance with a court order
involves civil contempt remedies, the use of such power in the
aftermath of past violations can take the form of either civil
contempt remedies or criminal contempt punishments, or both.”
(citations omitted)}; In re Weiss, 703 F.2d 653, 664 (2d Cir.
1983) (“If conduct is tantamount to a willful refusal to obey an

 

 

8

 
Case 1:11-cv-00691-LAK-RWL Document 2638 Filed 05/07/21 Page 9 of 11

and criminal contempt serve two different purposes.? Indeed, In
re Irving--which Mr. Donziger avers establishes the legal rule
for which he advocates, (see dkt. no. 274 at 2)--recognizes
that, “{i]n responding to a single contemptuous act, a court may
well impose both criminal and civil sanctions wishing to
vindicate its authority and to compel compliance.” 600 F.2d
1027, 1031 (2d Cir. 1979) (emphasis added). The fact that Mr.
Donziger ultimately acquiesced to Judge Kaplan's orders before
he was criminally charged does not mean that Judge Kaplan was
then forced to ignore the years of alleged noncompliance up to
the purges.’ Mr. Donziger’s motion for reconsideration of the
Court’s May 7, 2020 order is denied.

b. Motion to Dismiss

 

Next, Mr. Donziger asserts that all six criminal contempt
charges must be dismissed as procedurally deficient because
“Judge Kaplan failed to make basic determinations that are a

condition precedent to using the criminal contempt power,”

 

order of the court, and the contemnor has the power to end his
contumacy, a court may impose criminal contempt sanctions, or
civil contempt sanctions, or both.”)

3 See, e.g., In re Grand Jury Witness, 835 F.2d at 440 (“An
adjudication of civil contempt is coercive--to compel obedience
to a lawful court order--criminal contempt is imposed to punish
the contemnor for an offense against the public and to vindicate
the authority of the court.”).

 

4 Count IV alleges a period of noncompliance of more than
four years, (see dkt. no. 1 77 10-14), and Count V alleges a
period of noncompliance of nearly two years, (see id. Ff 15-18).

9

 

 
Case 1:11-cv-00691-LAK-RWL Document 2638 Filed 05/07/21 Page 10 of 11

namely that imposing civil sanctions would be “inappropriate or
useless.” (Dkt. no. 274 at 1, 3.) To support that position,
Mr. Donziger invokes a passage from Irving, which states that
“[a] judge should resort to criminal contempt only after he
determines that holding the contemnor in civil contempt would be
inappropriate or fruitless.” 600 F.2d at 1037 (citing

Shillitani v. United States, 384 U.S. 364, 371 & n.9 (1966)).

 

Mr. Donziger’s contention misses the mark. In Universal
City, 705 F.2d at 96 n.i--a case decided four years after
Irving--the Court of Appeals explicitly rejected the contemnors’
argument that “criminal contempt sanctions may not be imposed
until there has been a determination that civil contempt
remedies are ineffective.” The contemnors had relied on
Shillitani, just as Irving did. In so holding, the Court of
Appeals clarified that Shellitani’s rule~-and, by extension,
Irving’ s--“applies when a court is endeavoring to secure future

compliance with a court order, not _when_a court is taking

 

cognizance of past violations.” Id. (citations omitted)

 

(emphasis added). Put simply, contrary to Mr. Donziger’s
assertions, Irving does not impose a procedural requirement for
charging criminal contempt when the charges are backward-lLooking
rather than forward-looking. The contempt charges in this case

are of the latter variety: Each criminal contempt charge

10

 

 
Case 1:11-cv-00691-LAK-RWL Document 2638 Filed 05/07/21 Page 11 of 11

alleges Mr. Donziger’s past violations of Judge Kaplan’s orders.
(See dkt. no. 1 91 3, 6, 9, 14, 18, 21.)

In short, because the criminal contempt charges against Mr.
Donziger are not directed at securing his future compliance with
a court order, Irving provides him no help. Accordingly, Mr.
Donziger’s Irving-based motion to dismiss is denied.

III. Conclusion

For the foregoing reasons, Mr. Donziger’s (1) motion for
reconsideration and (2) fourth motion to dismiss {dkt. no. 274]
are DENIED. The Clerk of the Court shali close the open
motions.

SO ORDERED.

Dated: May 7, 2021
New York, New York

Mille 1. Moth ¢

LORETTA A. PRESKA
Senior United States District Judge

11

 
